Citation Nr: 1123298	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  07-27 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a through and through gunshot wound (GSW) of the scrotum and gluteal region of the left buttock.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The Veteran served on active duty with the Untied States Army from May 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas, which in pertinent part, denied an increased disability rating for the Veteran's service-connected GSW.  Subsequently, the Veteran has moved to the jurisdiction of the VA RO in Waco, Texas.

In June 2009 the Board rendered a decision on the Veteran's claim.  In May 2010 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision with respect to an increased disability rating for the service-connected GSW and remanded the case to the Board pursuant to a Joint Motion for Remand.  

In August 2010 the Board remanded the case for examination of the Veteran and medical opinions as ordered in the May 2010 Joint Motion for Remand.  The Board now proceeds with its review of the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran failed to report for a necessary VA examination scheduled for October 2010, without good cause.






CONCLUSION OF LAW

Entitlement to a disability rating in excess of 20 percent for a through and through GSW of the scrotum and gluteal region of the left buttock is denied as a matter of law. 38 C.F.R. § 3.655 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, notice is not required with respect to the claim for a disability rating in excess of 20 percent for a through and through GSW of the scrotum and gluteal region of the left buttock because the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

The Veteran was wounded in action during World War II.  He has been service-connected for the residuals of a through and through GSW of the scrotum and gluteal region of the left buttock at a 20 percent disability rating since at least July 1949.  

The Veteran's GSW residuals were rated at a 20 percent disability rating for over half a century.  The disability appears to have been static in nature as no claim for an increased disability rating was received for that period of time.  In March 2006, the Veteran submitted a letter and claimed, among other things, entitlement to an increased disability rating for his GSW of the scrotum and gluteal region of the left buttock.  In May 2006, the RO provided the Veteran with the appropriate VCAA notification.  Later in May 2006, the Veteran responded and indicated he had "no other information or evidence to give VA to substantiate my claim.  Please decide my claim as soon as possible."

Regulations provide that in connection with a claim for increased evaluation, when entitlement to the benefit sought cannot be determined without a VA examination and a claimant fails to report for such examination without a showing of good cause, "the claim shall be denied."  38 C.F.R. § 3.655(b).

During the pendency of this appeal the Veteran has indicated that he was confined to a wheelchair and lived in an assisted living home.  A July 2006 deferred rating decision indicates that VA was willing to arrange appropriate transportation so that the Veteran could be examined.  An August 2006 report of contact indicated that the Veteran was unwilling to travel to a VA Compensation and Pension examination, even if transportation was provided.  He demanded that he be examined at his residence.  However, the Veteran apparently did report for a Compensation and Pension examination in October 2007.  There is an examination report of record along with accompanying radiology reports showing that x-ray examination was conducted at the time of the examination.  The Board concludes that the Veteran did report for the examination upon being provided transportation.  

The May 2010, Joint Motion for Remand determined that the October 2007 VA Compensation and Pension examination was not adequate to rate the Veteran's service-connected GSW residuals.  The Court ordered VA to conduct an additional examination, and the Board issued a remand in August 2010 ordering such.  

In August 2010, VA notified the Veteran that he was scheduled for a Compensation and Pension examination in October 2010.  In a letter dated August 2010 describing his military medical history, the Veteran ultimately stated that "I'm wheelchair bound.  No additional exams are needed."  He provided a photograph of himself in a wheelchair.

In September 2010, the Veteran returned the August 2010 examination notification letter with hand written annotations which stated "Refused to send examiner to my home.  I will not be able to keep this appointment.  If I need another appointment after I receive a reply from the Veterans Administration Secretary I will contact you."  

The Veteran failed to report for the scheduled October 2010 VA Compensation and Pension examination.  In May 2011, the Veteran submitted another letter which offered no cause for his failure to report for the ordered Compensation and Pension examination.  He stated that he had been waiting for a long time for the benefits he felt he was due, and argued that a favorable decision should be warranted based on the evidence already of record.  He also resubmitted his August 2007 letter asserting that he wanted an examination in his home. 

The Veteran has failed to report for the scheduled October 2010 VA Compensation and Pension examination without good cause.  The Veteran's own attorney in his action before the Court has asserted that the medical evidence of record is inadequate to rate the Veteran's service-connected GSW residuals, and the parties all agreed that further examination was necessary for proper resolution of the appeal.  Accordingly another examination was ordered.  While the Veteran contends he is wheelchair bound, the record reveals that the Veteran has moved during the pendency of this appeal.  He continues to live independently; the Veteran is clearly capable of traveling to some extent.  Even so, the record shows VA has indicated a willingness to arrange transportation for the Veteran to attend scheduled Compensation and Pension examinations, to reduce the burden on him as much as possible.  The record reveals that the Veteran was provided notice of the scheduled Compensation and Pension examination two months ahead of time, but he refused to report.  

The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1989).  The Veteran's active and faithful participation in the examination process is necessary in order to obtain an accurate and correct picture of his disability.  His assertion that he could be examined in his home is not realistic.  His home lacks the potentially required facilities and equipment for an adequate examination, and requiring home visits would place an undue burden on VA.  The costs of travel, the loss of time from medical facilities, and the potential need for repeated trips by multiple doctors, nurses, or lab technicians must be balanced against the availability of alternative solutions, such as picking the Veteran up at his home, delivering him to the examiner, and returning him home.  

In connection with a claim for increased evaluation, when entitlement to the benefit sought cannot be determined without a VA examination and a claimant fails to report for such examination without a showing of good cause, "the claim shall be denied."  38 C.F.R. § 3.655(b).  Specifically, the Court ordered additional examination in May 2010.  VA scheduled the Veteran for a Compensation and Pension examination in October 2010 and the Veteran failed to report without providing good cause.  Accordingly, entitlement to a disability rating in excess of 20 percent for a through and through gunshot wound of the scrotum and gluteal region, left buttock, must be denied as a matter of law.


ORDER

Entitlement to a disability rating in excess of 20 percent for a through and through gunshot wound of the scrotum and gluteal region, left buttock, is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Acting Board of Veterans' Appeals

Department of Veterans Affairs


